Exhibit 10.02

 

BENEFIT RESTORATION PLAN

 

OF

 

CHARTER FINANCIAL CORPORATION

 

Amended and Restated

Effective as of December 23, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS      Section 1.1    Affiliated Employer    1 Section
1.2    Applicable Limitation    1 Section 1.3    Bank    1 Section 1.4   
Beneficiary    1 Section 1.5    Board    2 Section 1.6    Change of Control    2
Section 1.7    Code    2 Section 1.8    Committee    2 Section 1.9    Company   
2 Section 1.10    Eligible Employee    2 Section 1.11    Employee    2 Section
1.12    Employer    2 Section 1.13    Employer Contributions    2 Section 1.14
   ERISA    2 Section 1.15    ESOP    2 Section 1.16    Exchange Act    2
Section 1.17    Fair Market Value of a Share    2 Section 1.18    Former
Participant    3 Section 1.19    Service Recipient    3 Section 1.20    Savings
Plan    3 Section 1.21    Participant    3 Section 1.22    Plan    3 Section
1.23    Share    3 Section 1.24    Stock Unit    3 Section 1.25    Termination
of Service    3 ARTICLE II      PARTICIPATION      Section 2.1    Eligibility
for Participation.    4 Section 2.2    Commencement of Participation.    4
Section 2.3    Termination of Participation.    4 ARTICLE III      BENEFITS TO
PARTICIPANTS      Section 3.1    Supplemental Savings Benefit.    4 Section 3.2
   Supplemental ESOP Benefits.    6 Section 3.3    Restored ESOP Benefits.    7

 

i



--------------------------------------------------------------------------------

ARTICLE IV

DEATH BENEFITS

          Section 4.1    Supplemental Savings Plan Death Benefits.    8 Section
4.2    Supplemental ESOP Death Benefits.    8 Section 4.3    Restored ESOP Death
Benefits.    9 Section 4.4    Beneficiaries.    9 ARTICLE V      TRUST FUND     
Section 5.1    Establishment of Trust.    9 Section 5.2    Contributions to
Trust.    9 Section 5.3    Unfunded Character of Plan.    10 ARTICLE VI     
ADMINISTRATION      Section 6.1    The Committee.    10 Section 6.2    Liability
of Committee Members and their Delegates    11 Section 6.3    Plan Expenses   
11 Section 6.4    Facility of Payment.    11 ARTICLE VII      AMENDMENT AND
TERMINATION      Section 7.1    Amendment by the Company.    12 Section 7.2   
Termination.    12 Section 7.3    Amendment or Termination by Other Employers.
   12 ARTICLE VIII      MISCELLANEOUS PROVISIONS      Section 8.1   
Construction and Language.    12 Section 8.2    Headings.    13 Section 8.3   
Non-Alienation of Benefits.    13 Section 8.4    Indemnification.    13 Section
8.5    Severability.    13 Section 8.6    Waiver.    13 Section 8.7    Governing
Law.    14 Section 8.8    Taxes.    14 Section 8.9    No Deposit Account.    14
Section 8.10    No Right to Continued Employment.    14 Section 8.11    Status
of Plan Under ERISA.    14 Section 8.12    Restrictions on Payments to Key
Employees.    14 Section 8.13    Compliance with Section 409A of the Code.    15

 

ii



--------------------------------------------------------------------------------

BENEFIT RESTORATION PLAN

 

OF

 

CHARTER FINANCIAL CORPORATION

 

ARTICLE I

 

DEFINITIONS

 

Wherever appropriate to the purposes of the Plan, capitalized terms shall have
the meanings assigned to them under the Savings Plan or ESOP, as applicable;
provided, however, that the following special definitions shall apply for
purposes of the Plan, unless a different meaning is clearly indicated by the
context:

 

Section 1.1 Affiliated Employer means any corporation which is a member of a
controlled group of corporations (as defined in section 414(b) of the Code) that
includes the Company; any trade or business (whether or not incorporated) that
is under common control (as defined in section 414(c) of the Code) with the
Company; any organization (whether or not incorporated) that is a member of an
affiliated service group (as defined in section 414(m) of the Code) that
includes the Company; any leasing organization (as defined in section 414(n) of
the Code) to the extent that any of its employees are required pursuant to
section 414(n) of the Code to be treated as employees of the Company; and any
other entity that is required to be aggregated with the Company pursuant to
regulations under section 414(o) of the Code.

 

Section 1.2 Applicable Limitation means any of the following: (a) the limitation
on annual compensation that may be recognized under a tax-qualified plan for
benefit computation purposes pursuant to section 401(a)(17) of the Code; (b) the
maximum limitation on annual additions to a tax-qualified defined contribution
plan pursuant to section 415(c) of the Code; (c) the maximum limitation on
aggregate annual benefits and annual additions under a combination of
tax-qualified defined benefit and defined contribution plans maintained by a
single employer pursuant to section 415(e) of the Code; (d) the maximum
limitation on annual elective deferrals to a qualified cash or deferred
arrangement pursuant to section 402(g) of the Code; (e) the annual limitation on
elective deferrals under a qualified cash or deferred arrangement by highly
compensated employees pursuant to section 401(k) of the Code; and (f) the annual
limitation on voluntary employee contributions by, and employer matching
contributions for, highly compensated employees pursuant to section 401(m) of
the Code.

 

Section 1.3 Bank means CharterBank, a federally-chartered savings bank and its
successors or assigns.

 

Section 1.4 Beneficiary means any person, other than a Participant or Former
Participant, who is determined to be entitled to benefits under the terms of the
Plan.



--------------------------------------------------------------------------------

Section 1.5 Board means the Board of Directors of Company.

 

Section 1.6 Change of Control means with respect to a Participant: (a) a change
in ownership of the Participant’s Service Recipient; (b) a change in effective
control of the Participant’s Service Recipient; or (c) a change in the ownership
of a substantial portion of the assets of the Participant’s Service Recipient.
The existence of a Change of Control shall be determined by the Committee in
accordance with section 409A of the Code and the regulations thereunder.

 

Section 1.7 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any prior law or succeeding law).

 

Section 1.8 Committee means the Personnel & Compensation Committee of the Board
of Directors of the Company, or such other person, committee or other entity as
shall be designated by or on behalf of the Board to perform the duties set forth
in Article VI.

 

Section 1.9 Company means Charter Financial Corporation, a federal corporation,
or any successor thereto.

 

Section 1.10 Eligible Employee means an Employee who is eligible for
participation in the Plan in accordance with the provisions of Article II.

 

Section 1.11 Employee means any person, including an officer, who is employed by
the Employer.

 

Section 1.12 Employer means the Bank and any successor thereto and the Company
and any successor thereto and any Affiliated Employer which, with the prior
written approval of the Board of Directors of the Bank and subject to such terms
and conditions as may be imposed by the Board, shall adopt this Plan.

 

Section 1.13 Employer Contributions means contributions by any Employer to the
Savings Plan or the ESOP.

 

Section 1.14 ERISA means the Employee Retirement Income Security Act of l974, as
amended from time to time (including the corresponding provisions of any
succeeding law).

 

Section 1.15 ESOP means the Employee Stock Ownership Plan of Charter Financial
Corporation, as amended from time to time (including the corresponding
provisions of any successor qualified employee stock ownership plan adopted by
the Company).

 

Section 1.16 Exchange Act means the Securities Exchange Act of 1934, as amended
from time to time (including the corresponding provisions of any succeeding
law).

 

Section 1.17 Fair Market Value of a Share means, with respect to a Share on a
specified date:

 

(a) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the Shares are listed or admitted to
trading; or

 

2



--------------------------------------------------------------------------------

(b) if the Shares are not listed or admitted to trading on any such exchange,
the closing bid quotation with respect to a Share on such date on the National
Association of Securities Dealers Automated Quotations System, or, if no such
quotation is provided, on another similar system, selected by the Committee,
then in use; or

 

(c) if sections 1.17(a) and (b) are not applicable, the fair market value of a
Share as the Committee may determine.

 

Section 1.18 Former Participant means a person whose participation in the Plan
has terminated as provided under section 2.3.

 

Section 1.19 Service Recipient means with respect to a Participant on any date:
(a) the corporation for which the Participant is performing services on such
date; (b) all corporations that are liable to the Participant for the benefits
due to him under the Plan; (c) a corporation that is a majority shareholder of a
corporation described in section 1.19(a) or (b); or (d) any corporation in a
chain of corporations each of which is a majority shareholder of another
corporation in the chain, ending in a corporation described in section 1.19(a)
or (b).

 

Section 1.20 Savings Plan means the tax-qualified 401(k) plan maintained by the
Company or the Bank from time to time.

 

Section 1.21 Participant means any person who is participating in the Plan in
accordance with its terms.

 

Section 1.22 Plan means the Benefit Restoration Plan of Charter Financial
Corporation as amended from time to time (including the corresponding provisions
of any successor plan adopted by the Company).

 

Section 1.23 Share means a share of common stock, par value $.01 per share, of
Charter Financial Corporation.

 

Section 1.24 Stock Unit means a right to receive a payment under the Plan in an
amount equal, on the date as of which such payment is made, to the Fair Market
Value of a Share.

 

Section 1.25 Termination of Service means an Employee’s separation from service
with all Employers as an Employee, whether by resignation, discharge, death,
disability, retirement or otherwise.

 

3



--------------------------------------------------------------------------------

ARTICLE II

 

PARTICIPATION

 

Section 2.1 Eligibility for Participation.

 

Only Eligible Employees may become Participants. An Employee shall become an
Eligible Employee if:

 

(a) he holds the office of Chief Executive Officer of the Bank or the Company,
or he has been designated an Eligible Employee by resolution of the Board; and

 

(b) he is a participant in the Savings Plan or the ESOP, or any combination
thereof, and the benefits to which he is entitled thereunder are limited by one
or more of the Applicable Limitations;

 

provided, however, that no person shall be named an Eligible Employee, nor shall
any person who has been an Eligible Employee continue as an Eligible Employee,
to the extent that such person’s participation, or continued participation, in
the Plan would cause the Plan to fail to be considered maintained for the
primary purpose of providing deferred compensation for a select group of
management or highly compensated employees for purposes of ERISA.

 

Section 2.2 Commencement of Participation. An Employee shall become a
Participant on the date when he first becomes an Eligible Employee, unless the
Committee shall, by resolution, establish an earlier or later effective date of
participation for a Participant.

 

Section 2.3 Termination of Participation. Participation in the Plan shall cease
on the earlier of (a) the date of the Participant’s Termination of Service or
(b) the date on which he ceases to be an Eligible Employee.

 

ARTICLE III

 

BENEFITS TO PARTICIPANTS

 

Section 3.1 Supplemental Savings Benefit.

 

(a) A Participant whose benefits under the Savings Plan are limited by one or
more of the Applicable Limitations shall be eligible for a supplemental savings
benefit under this Plan in an amount equal to:

 

(i) the aggregate amount of Employer Contributions (including any reallocation
of amounts forfeited upon the termination of employment of others participating
in the Savings Plan) that would have been credited to the Participant’s account
under the Savings Plan in the absence of the Applicable

 

4



--------------------------------------------------------------------------------

Limitations if for all relevant periods he had made the maximum amount of
elective deferrals, within the meaning of section 402(g)(3) of the Code, or
voluntary employee contributions, within the meaning of section 401(a) of the
Code, required to qualify for the maximum possible allocation of Employer
Contributions (and without regard to the amount of elective deferrals or
voluntary employee contributions actually made); over

 

(ii) the aggregate amount of Employer Contributions (including any reallocation
of amounts forfeited upon the termination of employment of others participating
in the Savings Plan) actually credited to the Participant’s account under the
Savings Plan for such periods;

 

adjusted for earnings and losses as provided in section 3.1(b); provided,
however, that if the Participant dies before the payment of such supplemental
savings benefit begins, no benefit shall be payable under this section 3.1 and
the survivor benefit, if any, which may be payable shall be determined under
section 4.1.

 

(b) The Committee shall cause to be maintained a bookkeeping account to reflect
all Employer Contributions (including any reallocation of amounts forfeited upon
the termination of employment of others participating in the Savings Plan) that
cannot be made to a Participant’s account under the Savings Plan due to the
Applicable Limitations and shall cause such bookkeeping account to be credited
with all such Employer Contributions as of the date on which such Employer
Contributions would have been credited to the Participant’s account in the
Savings Plan in the absence of the Applicable Limitations. The balance credited
to such bookkeeping account shall be adjusted for earnings or losses as follows:

 

(i) except as provided in section 3.1(b)(ii), the balance credited to such
bookkeeping account shall be credited with interest as of the last day of each
calendar month at a rate for such month equal to one-twelfth of the annual
interest rate prescribed by the Commissioner of Internal Revenue for such month
pursuant to section 417(e) of the Code; or

 

(ii) if and to the extent permitted by the Committee, as though such Employer
Contributions had been contributed to a trust fund and invested, for the benefit
of the Participant, in such investments at such time or times as the Participant
shall have designated in such form and manner as the Committee shall prescribe.

 

(c) The supplemental savings benefit payable to a Participant hereunder shall be
paid in a single lump sum as soon as practicable following the Participant’s
Termination of Service and shall be equal to the balance credited to his
bookkeeping account as of the last day of the last calendar month to end prior
to the date of payment. Notwithstanding the foregoing, a Participant may specify
that such supplemental savings benefit be paid in a different form or commencing
at a different time by filing a written election, in such form and manner as the
Committee may prescribe; provided, however, that no such election or change made
thereto shall be given effect until twelve (12) months after it is received by
the Committee and the first payment made under such election shall not occur
until at least five (5) years later than such payment would otherwise have been
made.

 

5



--------------------------------------------------------------------------------

Section 3.2 Supplemental ESOP Benefits.

 

(a) A Participant whose benefits under the ESOP are limited by one or more of
the Applicable Limitations shall be eligible for a supplemental ESOP benefit
under this Plan in an amount equal to the sum of:

 

(i) a number of Stock Units equal to the excess (if any) of (A) the aggregate
number of Shares (including any reallocation of Shares forfeited upon the
termination of employment of others participating in the ESOP) that would have
been credited to the Participant’s account under the ESOP in the absence of the
Applicable Limitations over (B) the number of Shares actually credited to his
account under the ESOP; plus

 

(ii) if and to the extent that Employer Contributions to the ESOP result in
allocations to the Participant’s account of assets other than Shares, an amount
equal to the excess (if any) of (A) the aggregate amount of Employer
Contributions (including any reallocation of amounts forfeited upon the
termination of employment of others participating in the ESOP) that would have
been credited to the Participant’s account under the ESOP in the absence of the
Applicable Limitations over (B) the aggregate amount of Employer Contributions
(including any reallocation of amounts forfeited upon the termination of
employment of others participating in the ESOP) actually credited to the
Participant’s account under the ESOP;

 

adjusted for earnings and losses as provided section 3.2(b); provided, however,
that if the Participant dies before the payment of such supplemental ESOP
benefit begins, no benefit shall be payable under this section 3.2 and the
survivor benefit, if any, which may be payable shall be determined under section
4.2.

 

(b) The Committee shall cause to be maintained a bookkeeping account to reflect
all Shares and Employer Contributions (including any reallocation of amounts
forfeited upon the termination of employment of others participating in the
ESOP) that cannot be allocated to a Participant’s account under the ESOP due to
the Applicable Limitations and shall cause such bookkeeping account to be
credited with such Employer Contributions and Stock Units reflecting such Shares
as of the date on which such Employer Contributions and Shares, respectively,
would have been credited to the Participant’s account in the ESOP in the absence
of the Applicable Limitations. The balance credited to such bookkeeping account
shall be adjusted for earnings or losses as follows:

 

(i) all Stock Units shall be adjusted from time to time so that the value of a
Stock Unit on any date is equal to the Fair Market Value of a Share on such
date, and the number of Stock Units shall be adjusted as and when appropriate to
reflect any stock dividend, stock split, reverse stock split, exchange,
conversion, or other event generally affecting the number of Shares held by all
holders of Shares; and

 

6



--------------------------------------------------------------------------------

(ii) (A) except as provided in section 3.2(b)(ii)(B), the balance credited to
such bookkeeping account that does not consist of Stock Units shall be credited
with interest as of the last day of each calendar month at a rate for such month
equal to one-twelfth of the annual interest rate prescribed by the Commissioner
of Internal Revenue for such month pursuant to section 417(e) of the Code; or

 

      (B) if and to the extent permitted by the Committee, the balance credited
to such bookkeeping account that does not consist of Stock Units shall be
adjusted as though such Employer Contributions had been contributed to a trust
fund and invested, for the benefit of the Participant, in such investments at
such time or times as the Participant shall have designated in such form and
manner as the Committee shall prescribe;

 

provided, however, that to the extent that the Participant shall receive on a
current basis any dividend paid with respect to Shares credited to his account
under the ESOP, the bookkeeping account established for him under this Plan
shall not be adjusted to reflect such dividend and, instead, the Participant
shall be paid an amount per Stock Unit equal to the dividend per Share received
by the Participant under the ESOP, at substantially the same time as such
dividend is paid under the ESOP.

 

(c) The supplemental ESOP benefit payable to a Participant hereunder shall be
paid in a single lump sum cash payment as soon as practicable following the
Participant’s Termination of Service and shall be in an amount equal to the
balance credited to his bookkeeping account. Notwithstanding the foregoing, a
Participant may specify that such supplemental ESOP benefit be paid in a
different form or commencing at a different time by filing a written election,
in such form and manner as the Committee may prescribe; provided, however, that
no such election or change made thereto shall be given effect until twelve
(12) months after it is received by the Committee and the first payment made
under such election shall not occur until at least five (5) years later than
such payment would otherwise have been made.

 

Section 3.3 Restored ESOP Benefits.

 

(a) A Participant who satisfies section 2.1 shall be entitled to, upon his
Termination of Service upon or after attaining age 55, an unfunded, unsecured
promise from the Bank to receive an amount determined by:

 

(i) projecting the total number of Shares that would have been allocated to the
Participant’s account under the terms of the ESOP (without regard to the
Applicable Limitations) had the Participant continued in the employ of the Bank
until the ESOP loan was repaid in full and the final allocation of Shares
acquired when the ESOP loan was made occurred; and then

 

7



--------------------------------------------------------------------------------

(ii) multiplying the number of Shares determined in section 3.3(a)(i) above by
the average of the closing prices of such Shares at the end of each fiscal
quarter during the preceding four fiscal quarters immediately preceding (or such
fewer quarters as the Participant has been a Participant) to the Participant’s
retirement.

 

(b) The projection of Shares required by section 3.3(a)(i) above shall be
performed by a public accountant based on assumptions which the Committee has
approved as reasonable at the time the calculation of the benefit payable to the
Participant is performed.

 

(c) The restored ESOP benefit payable to a Participant hereunder shall be paid
in a single lump sum cash payment as soon as practicable following the
Participant’s Termination of Service and shall be in an amount determined
pursuant to section 3.3(a) above. Notwithstanding the foregoing, a Participant
may specify that such restored ESOP benefit be paid in a different form or
commencing at a different time by filing a written election, in such form and
manner as the Committee may prescribe; provided, however, that no such election
or change made thereto shall be given effect until twelve (12) months after it
is received by the Committee and the first payment made under such election
shall not occur until at least five (5) years later than such payment would
otherwise have been made.

 

ARTICLE IV

 

DEATH BENEFITS

 

Section 4.1 Supplemental Savings Plan Death Benefits.

 

If a Participant who is eligible for a supplemental savings benefit under
section 3.1 dies before the payment of such benefit begins, a supplemental
survivor’s savings benefit shall be payable to the Participant’s Beneficiary
under this Plan in amount equal to the balance credited to the bookkeeping
account established for the Participant under section 3.1(b). Such benefit shall
be paid in a single lump sum cash payment as soon as practicable following the
death of the Participant and the bookkeeping account established for such
Participant pursuant to section 3.1(b) shall continue to be adjusted as provided
therein through the last day of the last calendar month to end prior to the date
of payment.

 

Section 4.2 Supplemental ESOP Death Benefits.

 

If a Participant who is eligible for a supplemental ESOP benefit under section
3.2 dies before the payment of such benefit begins, a supplemental ESOP benefit
shall be payable to the Participant’s Beneficiary under this Plan in amount
equal to the balance credited to the bookkeeping account established for the
Participant under section 3.2(b). Such benefit shall be paid in a single lump
sum cash payment as soon as practicable following the death of the Participant,
and the bookkeeping account established for such Participant pursuant to section
3.2(b) shall continue to be adjusted as provided therein through the last day of
the last calendar month to end prior to the date of payment.

 

8



--------------------------------------------------------------------------------

Section 4.3 Restored ESOP Death Benefits.

 

If a Participant who is eligible for a restored ESOP benefit under section 3.3
dies before the payment of such benefit begins, a restored ESOP benefit shall be
payable to the Participant’s Beneficiary under this Plan in amount determined
pursuant to section 3.3(b). Such benefit shall be paid in a single lump sum cash
payment as soon as practicable following the death of the Participant.

 

Section 4.4 Beneficiaries.

 

A Participant or Former Participant may designate a Beneficiary or Beneficiaries
to receive any survivor benefits payable under the Plan upon his death. Any such
designation, or change therein or revocation thereof, shall be made in writing
in the form and manner prescribed by the Committee, shall be revocable until the
death of the Participant, and shall thereafter be irrevocable; provided,
however, that any change or revocation shall be effective only if received by
the Committee prior to the Participant’s or Former Participant’s death. If a
Participant or Former Participant shall die without having effectively named a
Beneficiary, he shall be deemed to have named his estate as his sole
Beneficiary. If a Participant or Former Participant and his designated
Beneficiary shall die in circumstances which give rise to doubt as to which of
them shall have been the first to die, the Participant or Former Participant
shall be deemed to have survived the Beneficiary. If a Participant or Former
Participant designates more than one Beneficiary, all shall be deemed to have
equal shares unless the Participant or Former Participant shall expressly
provide otherwise.

 

ARTICLE V

 

TRUST FUND

 

Section 5.1 Establishment of Trust.

 

The Company may establish a trust fund which may be used to accumulate funds to
satisfy benefit liabilities to Participants, Former Participants and their
Beneficiaries under the Plan; provided, however, that the assets of such trust
shall be subject to the claims of the creditors of the Company in the event that
it is determined that the Company is insolvent; and provided, further, that the
trust agreement shall contain such terms, conditions and provisions as shall be
necessary to cause the Company to be considered the owner of the trust fund for
federal, state or local income tax purposes with respect to all amounts
contributed to the trust fund or any income attributable to the investments of
the trust fund. The Company shall pay all costs and expenses incurred in
establishing and maintaining such trust. Any payments made to a Participant,
Former Participant or Beneficiary from a trust established under this section
5.1 shall offset payments which would otherwise be payable by the Company in the
absence of the establishment of such trust. Any such trust will conform to the
terms of the model trust described in Revenue Procedure 92-64, as the same may
be modified from time to time.

 

Section 5.2 Contributions to Trust.

 

If a trust is established in accordance with section 5.1, the Company shall make
contributions to such trust in such amounts and at such times as may be
specified by the

 

9



--------------------------------------------------------------------------------

Committee or as may be required pursuant to the terms of the agreement governing
the establishment and operation of such trust. In the event of a Change of
Control, the payments that would be owed to any Participant if the Participant
had a Termination of Service on the date Change of Control shall be immediately
paid into a rabbi trust contemplated by section 5.1 for the benefit of the
affected Participant with such amount being then distributed under the terms and
conditions of this Plan.

 

Section 5.3 Unfunded Character of Plan.

 

Notwithstanding the establishment of a trust pursuant to section, the Plan shall
be unfunded for purposes of the Code and ERISA. Any liability of the Bank, the
Company or another Employer to any person with respect to benefits payable under
the Plan shall be based solely upon such contractual obligations, if any, as
shall be created by the Plan, and shall give rise only to a claim against the
general assets of the Bank, the Company or such Employer. No such liability
shall be deemed to be secured by any pledge or any other encumbrance on any
specific property of the Bank, the Company or any other Employer.

 

ARTICLE VI

 

ADMINISTRATION

 

Section 6.1 The Committee.

 

Except for the functions reserved to the Bank or the Board, the administration
of the Plan shall be the responsibility of the Committee. The Committee shall
have the power and the duty to take all actions and to make all decisions
necessary or proper to carry out the Plan. The determination of the Committee as
to any question involving the general administration and interpretation of the
Plan shall be final, conclusive and binding. Any discretionary actions to be
taken under the Plan by the Committee shall be uniform in their nature and
applicable to all persons similarly situated. Without limiting the generality of
the foregoing, the Committee shall have the following powers:

 

(a) to furnish to all Participants, upon request, copies of the Plan and to
require any person to furnish such information as it may request for the purpose
of the proper administration of the Plan as a condition to receiving any
benefits under the Plan;

 

(b) to make and enforce such rules and regulations and prescribe the use of such
forms as it shall deem necessary for the efficient administration of the Plan;

 

(c) to interpret the Plan, and to resolve ambiguities, inconsistencies and
omissions, and the determinations of the Committee in respect thereof shall be
binding, final and conclusive upon all interested parties;

 

(d) to decide on questions concerning the Plan in accordance with the provisions
of the Plan;

 

(e) to determine the amount of benefits which shall be payable to any person in
accordance with the provisions of the Plan, to hear and decide claims for
benefits, and to provide a full and fair review to any Participant whose claim
for benefits has been denied in whole or in part;

 

10



--------------------------------------------------------------------------------

(f) to designate a person, who may or may not be a member of the Committee, as
“plan administrator” for purposes of the ERISA;

 

(g) to allocate any such powers and duties to or among individual members of the
Committee; and

 

(h) the power to designate persons other than Committee members to carry out any
duty or power which would otherwise be a responsibility of the Committee or
Administrator, under the terms of the Plan.

 

Section 6.2 Liability of Committee Members and their Delegates

 

To the extent permitted by law, the Committee and any person to whom it may
delegate any duty or power in connection with administering the Plan, the Bank,
the Company, any Employer, and the officers and directors thereof, shall be
entitled to rely conclusively upon, and shall be fully protected in any action
taken or suffered by them in good faith in the reliance upon, any actuary,
counsel, accountant, other specialist, or other person selected by the
Committee, or in reliance upon any tables, valuations, certificates, opinions or
reports which shall be furnished by any of them. Further, to the extent
permitted by law, no member of the Committee, nor the Bank, the Company, any
Employer, nor the officers or directors thereof, shall be liable for any
neglect, omission or wrongdoing of any other members of the Committee, agent,
officer or employee of the Bank, the Company or any Employer. Any person
claiming benefits under the Plan shall look solely to the Employer for redress.

 

Section 6.3 Plan Expenses

 

All expenses incurred prior to the termination of the Plan that shall arise in
connection with the administration of the Plan (including, but not limited to
administrative expenses, proper charges and disbursements, compensation and
other expenses and charges of any actuary, counsel, accountant, specialist, or
other person who shall be employed by the Committee in connection with the
administration of the Plan), shall be paid by the Company.

 

Section 6.4 Facility of Payment.

 

If the Company is unable to make payment to any Participant, Former Participant
Beneficiary, or any other person to whom a payment is due under the Plan,
because it cannot ascertain the identity or whereabouts of such Participant,
Former Participant Beneficiary, or other person after reasonable efforts have
been made to identify or locate such person (including a notice of the payment
so due mailed to the last known address of such Participant, Former Participant
Beneficiary, or other person shown on the records of the Employer), such payment
and all subsequent payments otherwise due to such Participant, Former
Participant, Beneficiary or other person shall be forfeited 24 months after the
date such payment first became due; provided, however, that such payment and any
subsequent payments shall be reinstated, retroactively, no later than 60 days
after the date on which the Participant, Former Participant, Beneficiary, or
other person is identified or located.

 

11



--------------------------------------------------------------------------------

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

Section 7.1 Amendment by the Company.

 

The Company reserves the right, in its sole and absolute discretion, at any time
and from to time, by action of the Board, to amend the Plan in whole or in part.
In no event, however, shall any such amendment adversely affect the right of any
Participant, Former Participant or Beneficiary to receive any benefits under the
Plan in respect of participation for any period ending on or before the later of
the date on which such amendment is adopted or the date on which it is made
effective.

 

Section 7.2 Termination.

 

The Company also reserves the right, in its sole and absolute discretion, by
action of the Board, to terminate the Plan. In such event, undistributed
benefits attributable to participation prior to the date of termination shall be
distributed as though each Participant terminated employment with the Bank, the
Company and all other Employers as of the effective date of termination of the
Plan.

 

Section 7.3 Amendment or Termination by Other Employers.

 

In the event that a corporation or trade or business other than the Bank shall
adopt this Plan, such corporation or trade or business shall, by adopting the
Plan, empower the Bank to amend or terminate the Plan, insofar as it shall cover
employees of such corporation or trade or business, upon the terms and
conditions set forth in sections 7.1 and 7.2; provided, however, that any such
corporation or trade or business may, by action of its board of directors or
other governing body, amend or terminate the Plan, insofar as it shall cover
employees of such corporation or trade or business, at different times and in a
different manner. In the event of any such amendment or termination by action of
the board of directors or other governing body of such a corporation or trade or
business, a separate plan shall be deemed to have been established for the
employees of such corporation or trade or business, and any amounts set aside to
provide for the satisfaction of benefit liabilities with respect to Employees of
such corporation or trade or business shall be segregated from the assets set
aside for the purposes of this Plan at the earliest practicable date and shall
be dealt with in accordance with the documents governing such separate plan.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS

 

Section 8.1 Construction and Language.

 

Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words in the plural may be read in the singular, and words importing the
masculine gender shall be deemed equally to refer to the feminine or the neuter.
Any reference to an Article or section shall be to an Article or section of the
Plan, unless otherwise indicated.

 

12



--------------------------------------------------------------------------------

Section 8.2 Headings.

 

The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Agreement, the text shall control.

 

Section 8.3 Non-Alienation of Benefits.

 

Except as may otherwise be required by law, no distribution or payment under the
Plan to any Participant, Former Participant or Beneficiary shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; nor shall any such distribution or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such distribution or payment. If any Participant,
Former Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge encumber or charge any such
distribution or payment, voluntarily or involuntarily, the Committee, in its
sole discretion, may cancel such distribution or payment or may hold or cause to
be held or applied such distribution or payment, or any part thereof, to or for
the benefit of such Participant, Former Participant or Beneficiary, in such
manner as the Committee shall direct; provided, however, that no such action by
the Committee shall cause the acceleration or deferral of any benefit payments
from the date on which such payments are scheduled to be made.

 

Section 8.4 Indemnification.

 

The Bank shall indemnify, hold harmless and defend each Participant, Former
Participant and Beneficiary, against their reasonable costs, including legal
fees, incurred by them or arising out of any action, suit or proceeding in which
they may be involved, as a result of their efforts, in good faith, to defend or
enforce the obligation of the Bank, the Company and any other Employer under the
terms of the Plan.

 

Section 8.5 Severability.

 

A determination that any provision of the Plan is invalid or unenforceable shall
not affect the validity or enforceability of any other provision hereof.

 

Section 8.6 Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions of the Plan shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of the Plan must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

13



--------------------------------------------------------------------------------

Section 8.7 Governing Law.

 

The Plan shall be construed, administered Section and enforced according to the
laws of the State of Georgia without giving effect to the conflict of laws
principles thereof, except to the extent that such laws are preempted by the
federal laws of the United States. Any payments made pursuant to this Plan are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and
any regulations promulgated thereunder.

 

Section 8.8 Taxes.

 

The Employer shall have the right to retain a sufficient portion of any payment
made under the Plan to cover the amount required to be withheld pursuant to any
applicable federal, state and local tax law.

 

Section 8.9 No Deposit Account.

 

Nothing in this Plan shall be held or construed to establish any deposit account
for any Participant or any deposit liability on the part of the Bank.
Participants’ rights hereunder shall be equivalent to those of a general
unsecured creditor of each Employer.

 

Section 8.10 No Right to Continued Employment.

 

Neither the establishment of the Plan, nor any provisions of the Plan nor any
action of the Plan Administrator, the Committee or any Employer shall be held or
construed to confer upon any Employee any right to a continuation of employment
by the Employer. The Employer reserves the right to dismiss any Employee or
otherwise deal with any Employee to the same extent as though the Plan had not
been adopted.

 

Section 8.11 Status of Plan Under ERISA.

 

The Plan is intended to be (a) to the maximum extent permitted under applicable
laws, an unfunded, non-qualified excess benefit plan as contemplated by section
3(36) of ERISA for the purpose of providing benefits in excess of the
limitations imposed under section 415 of the Code, and (b) to the extent not so
permitted, an unfunded, non-qualified plan maintained primarily for the purpose
of providing deferred compensation for highly compensated employees, as
contemplated by sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. The Plan is
not intended to comply with the requirements of section 401(a) of the Code or to
be subject to Parts 2, 3 and 4 of Title I of ERISA. The Plan shall be
administered and construed so as to effectuate this intent.

 

Section 8.12 Restrictions on Payments to Key Employees.

 

Notwithstanding anything in the Plan to the contrary, to the extent required
under section 409A of the Code, no payment to be made to a key employee (within
the meaning of section 409A of the Code) on or after the date of his termination
of service shall be made sooner than six (6) after such termination of service;
provided, however, that to the extent such six (6) month delay is imposed by
section 409A of the Code, the payments required under this Plan shall be paid
into a rabbi trust contemplated by section 5.1 for the benefit of the affected

 

14



--------------------------------------------------------------------------------

Participant, Former Participant or Beneficiary as if the six (6) month delay was
not imposed with such amounts then being distributed to the affected
Participant, Former Participant or Beneficiary as soon as permissible under
section 409A of the Code.

 

Section 8.13 Compliance with Section 409A of the Code.

 

The Plan is intended to be a non-qualified deferred compensation plan described
in section 409A of the Code. The Plan shall be operated, administered and
construed to give effect to such intent. In addition he Plan shall be subject to
amendment, with or without advance notice to Participants and other interested
parties, and on a prospective or retroactive basis, including but not limited
amendment in a manner that adversely affects the rights of participants and
other interested parties, to the extent necessary to effect such compliance.

 

15